 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
 7    MAX SIMEUS,                                         Case No. 2:18-cv-02233-APG-CWH
 8                          Plaintiff,
                                                          ORDER
 9          v.
10    BRANDON ALBRIGHT, et al.,
11                          Defendants.
12

13          According to the Clark County Detention Center’s inmate database, pro se plaintiff Max

14   Simeus is no longer incarcerated at Clark County Detention Center. Simeus has not filed a notice

15   informing the court of his current address. Under Local Rule IA 3-1,

16          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
17          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
18          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
19

20   Simeus must file a notice with his current address with the court by August 12, 2019. If Simeus

21   does not update his address by that date, the court will recommend dismissal of this case without

22   prejudice.

23          IT IS SO ORDERED.

24

25          DATED: July 12, 2019

26

27
                                                         C.W. HOFFMAN, JR.
28                                                       UNITED STATES MAGISTRATE JUDGE
